Citation Nr: 0929389	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War 
and The Veterans Coalition #092


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

For reasons explained below, this appeal is REMANDED to the 
ROIC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

On his January 2008 VA Form 9, the Veteran requested a 
hearing at the ROIC before a Veterans Law Judge of the Board.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2008).  Such a 
hearing has not been scheduled, and the Veteran's request for 
such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the ROIC before a 
Veterans Law Judge.  The Veteran should 
be notified by letter of the date, 
time, and place of such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

